Pratt, J.
This is an action for trespass, having been first tried in a justice’s court and afterwards before a jury in the county court. The question, submitted to the jury was whether the defendant negligently permitted his cattle to go upon the property of the plaintiff and injure his crops. The case seems to have been fairly tried and properly submitted to the jury. The proof was abundant and conclusive to show that the cattle belonged to the defendant. There is sufficient evidence to sustain the verdict that the cattle were negligently permitted by the defendant to go upon the plaintiff’s lands. The principal contention relates to the method of proving the damages. The plaintiff was allowed to state what he considered the amount of his damages, and the case shows that he stated all the facts specifically going to make up the damages, so that the jury could not have been misled by any estimate which he made, as the facts stated fully sustained the amount of damages given by the jury.
We are able to find no errors committed on the trial sufficient to warrant the setting aside of the verdict.
Judgment affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.